Exhibit (h)(6) EXHIBIT A To Agency Services Agreement Between JPMorgan Chase Bank, N.A. (“Bank”) And Proshares Trust (“Proshares”), dated as of June 13, 2006 (the “Agreement”), as amended from time to time, and as amended by AMENDMENT #33 dated as of January 27, 2015 The following are the lists of funds for which Bank shall provide services in accordance with the Agreement.This Exhibit replaces in its entirety Exhibit A to the Agreement.Except as amended hereby, all other terms and conditions of the Agreement remain unchanged and the Agreement shall remain in full force and effect. LIST OF PROSHARES ETF SERIES 1. ProShares Short S&P500 2. ProShares Short QQQ 3. ProShares Short Dow30 4. ProShares Short MidCap400 5. ProShares UltraShort S&P500 6. ProShares UltraShort QQQ 7. ProShares UltraShort Dow30 8. ProShares UltraShort MidCap400 9. ProShares Ultra S&P500 ProShares Ultra QQQ ProShares Ultra Dow30 ProShares Ultra MidCap400 ProShares Ultra SmallCap600 ProShares Ultra Russell2000 ProShares Short SmallCap600 ProShares Short Russell2000 ProShares UltraShort SmallCap600 ProShares UltraShort Russell2000 ProShares Ultra Basic Materials ProShares Ultra Consumer Goods ProShares Ultra Consumer Services ProShares Ultra Financials ProShares Ultra Health Care ProShares Ultra Industrials ProShares Ultra Oil & Gas ProShares Ultra Real Estate ProShares Ultra Semiconductors ProShares Ultra Technology ProShares Ultra Utilities ProShares UltraShort Basic Materials ProShares UltraShort Consumer Goods ProShares UltraShort Consumer Services ProShares UltraShort Financials ProShares UltraShort Health Care ProShares UltraShort Industrials ProShares UltraShort Oil & Gas ProShares UltraShort Real Estate ProShares UltraShort Semiconductors ProShares UltraShort Technology ProShares UltraShort Utilities ProShares Ultra Russell1000 Value ProShares Ultra Russell1000 Growth ProShares Ultra Russell MidCap Value ProShares Ultra Russell MidCap Growth ProShares Ultra Russell2000 Value ProShares Ultra Russell2000 Growth ProShares UltraShort Russell1000 Value ProShares UltraShort Russell1000 Growth ProShares UltraShort Russell MidCap Value ProShares UltraShort Russell MidCap Growth ProShares UltraShort Russell2000 Value ProShares UltraShort Russell2000 Growth ProShares Short MSCI Emerging Markets ProShares Short MSCI EAFE ProShares UltraShort MSCI Emerging Markets ProShares UltraShort MSCI Japan ProShares UltraShort MSCI EAFE ProShares UltraShort FTSE China 50 ProShares UltraShort 7-10 Year Treasury ProShares UltraShort 20+ Year Treasury ProShares Ultra FTSE China 50 ProShares Ultra MSCI Japan ProShares Ultra Telecommunications ProShares UltraShort Telecommunications ProShares Short Financials ProShares Short Oil & Gas ProShares Ultra MSCI EAFE ProShares Ultra MSCI Emerging Markets ProShares Ultra Russell3000 ProShares UltraShort Europe ProShares UltraShort MSCI Pacific ex-Japan ProShares UltraShort MSCI Brazil Capped ProShares UltraShort MSCI Mexico Capped IMI ProShares UltraShort Russell3000 ProShares Large Cap Core Plus ProShares UltraPro S&P500 ProShares UltraPro Short S&P500 ProShares Short 20+ Year Treasury ProShares Ultra 7-10 Year Treasury ProShares Ultra 20+ Year Treasury ProShares UltraPro Dow30 ProShares UltraPro MidCap400 ProShares UltraPro Russell2000 ProShares UltraPro QQQ ProShares UltraPro Short Dow30 ProShares UltraPro Short MidCap400 ProShares UltraPro Short Russell2000 ProShares UltraPro Short QQQ ProShares Short Basic Materials ProShares Short Real Estate ProShares Short FTSE China 50 ProShares Ultra Nasdaq Biotechnology ProShares UltraShort Nasdaq Biotechnology ProShares Ultra KBW Regional Banking ProShares Short KBW Regional Banking ProShares Ultra Europe ProShares Ultra MSCI Pacific ex-Japan ProShares Ultra MSCI Brazil Capped ProShares Ultra MSCI Mexico Capped IMI ProShares RAFI Long/Short ProShares Hedge Replication ETF ProShares UltraShort TIPS ProShares Short High Yield ProShares Short Investment Grade Corporate ProShares Ultra Short 3-7 Year Treasury ProShares Short 7-10 Year Treasury ProShares Ultra High Yield ProShares Ultra Investment Grade Corporate ProShares German Sovereign/Sub-Sovereign ETF ProShares UltraPro 10 Year TIPS/TSY Spread ProShares UltraPro Short 10 Year TIPS/TSY Spread ProShares 30 Year TIPS/TSY Spread ProShares Short 30 Year TIPS/TSY Spread ProShares UltraPro MSCI Emerging Markets ProShares UltraPro Short MSCI Emerging Markets ProShares UltraPro 20+ Year Treasury ProShares UltraPro Short 20+ Year Treasury ProShares USD Covered Bond ProShares UltraPro Financials ProShares UltraPro Short Financials ProShares Merger ETF ProShares Global Listed Private Equity ETF ProShares High Yield Interest Rate Hedged ProShares S&P 500 Dividend Aristocrats ETF ProShares Investment Grade – Interest Rate Hedged ProShares Short Term USD Emerging Markets Bond ETF ProShares DJ Brookfield Global Infrastructure ETF ProShares CDS North American HY Credit ETF ProShares CDS Short North American HY Credit ETF [Redacted] [Redacted] ProShares MSCI EAFE Dividend Growers ETF [Redacted] ProShares Morningstar Alternatives Solution ETF ProShares Russell 2000 Dividend Growers ETF ProShares S&P MidCap 400 Dividend Aristocrats ETF ProShares Ultra Gold Miners ProShares Ultra Junior Gold Miners ProShares UltraShort Gold Miners ProShares UltraShort Junior Gold Miners PROSHARES TRUST /s/ Todd B. Johnson Name: Todd B. Johnson Title:President JPMORGAN CHASE BANK, N.A. /s/ Josh Jacobs Name:Josh Jacobs Title:Vice President
